726 S.E.2d 182 (2012)
STATE of North Carolina
v.
Gary Lavan DANIELS.
No. 139P12.
Supreme Court of North Carolina.
June 13, 2012.
Barbara S. Blackman, Assistant Appellate Defender, for Daniels, Gary Lavan.
Jonathan Babb, Special Deputy Attorney General, for State of North Carolina.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 2nd of April 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."